Dismissed and Memorandum Opinion filed October 28, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00835-CV
____________
 
FREDTRENA CLAUDETTE ADAMS, Appellant
 
V.
 
RELIANT ENERGY RETAIL SERVICES, LLC, Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 955582
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 21, 2010.  On October 14, 2010, appellant
filed a motion to dismiss the appeal because the trial court granted a new
trial, rendering this appeal moot.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Sullivan.